Citation Nr: 0943199	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric condition 
to include adjustment disorder with mixed anxiety and 
depressed mood and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for an 
adjustment disorder with mixed anxiety and depressed mood.

The Veteran's original claim identified the issue as mental 
health condition, which would encompass any mental 
disability.  The evidence of record demonstrates a diagnosis 
of PTSD.  While the Veteran filed a separate claim for PTSD 
during the course of the appeal that has not yet been 
adjudicated by the RO, given the Court's decision in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), and to avoid redundancy, 
the Veteran's claim on appeal has been modified as reflected 
on the cover.  

The Veteran testified before the DRO at the RO in December 
2008.  A transcript of the testimony has been incorporated 
into the record.

The Veteran submitted additional evidence following the 
January 2009 supplemental statement of the case.  The Board 
notes that AOJ review of that evidence was waived by the 
Veteran's representative in its October 2009 written 
presentation.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
Accordingly, the Board will consider the new evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran seeks service connection for a mental health 
condition related to a closed head injury from a motorcycle 
accident in service.  He also relates an incident in Vietnam 
when he saw people being burned alive with phosphorus.  

Medical evidence indicates, however, that the Veteran might 
have had a pre-existing psychiatric problem prior to service.  
A May 1969 personnel record (at entry into service) notes 
that the Veteran reported that he went to see a psychiatrist 
for nervousness at age 10 and that he made four visits.  
Clinical psychiatric evaluation at entry into service was 
normal, however.  Private psychological/ psychiatric 
evaluations dated in October 2003 note that the Veteran's 
mother took him to a psychiatrist for approximately one year 
when he was 10 years old because of self-mutilating behavior 
like cutting himself and biting his fingernails.  A March 
2004 VA medical record notes the Veteran was sexually abused 
at age 5.  

Personnel records document behavioral problems in March 1970 
and in July 1970, the Veteran received a nonjudicial 
punishment.  The Veteran had an in-service psychiatric 
evaluation in May 1970, which concluded with a diagnosis of 
immature personality, moderate to severe.  The examiner noted 
that the Veteran described immature behavior as being quite 
apparent from a very early age.  The service treatment 
records also show that in September 1970, the Veteran fell 
off of a motorcycle and was dragged under a car for a short 
distance.  He suffered a concussion, fractured right 
clavicle, and right thigh wound.  

A March 2004 VA examiner found the Veteran's conduct disorder 
existed prior to service and that the motorcycle accident 
predated his behavioral problems in service. The examiner 
found that the Veteran had an adjustment disorder and 
depressed mood mainly due to unemployment and financial 
problems.  Subsequent VA medical records note diagnoses of 
PTSD and a psychotic disorder.
 
It is clear from the medical evidence that the Veteran was 
diagnosed with a personality disorder while in the military 
and various psychiatric disabilities, to include personality 
disorder, thereafter.  In general, personality disorders are 
considered congenital or developmental defects and, 
therefore, are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  The Board notes, 
however, that the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder 
on the basis of in-service aggravation.  See VAOPGCPREC 82- 
90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel 
Opinion 01-85 (March 5, 1985)].  In that opinion, it was 
noted that a disease considered by medical authorities to be 
of congenital, familial (or hereditary) origin by its very 
nature preexists a claimants' military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

It is not clear, however, whether the Veteran had a pre-
existing psychiatric disability and if so, whether this 
disability was aggravated by any event in service.

Given the above, without further clarification, the Board is 
without medical expertise to ascertain whether any 
psychiatric diagnosis is the result of aggravation of a pre-
existing psychiatric condition, to include the personality 
disorder noted during service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any and 
all psychiatric disabilities that may be present and whether 
any is the continuation of a disease which had its onset in 
service or the result of a superimposed injury on the 
personality disorder, shown in service.

The RO did not consider the issue of aggravation of a 
personality disorder, nor was any such development done 
concerning the Veteran's current mental illness.  While a VA 
examination was conducted in March 2004, the Board notes that 
the examiner was not asked to consider the issue of 
aggravation.  Therefore, another VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the Veteran of what 
information and evidence are needed to 
substantiate his claim of entitlement to 
service connection for a psychiatric 
condition to include adjustment disorder 
with mixed anxiety and depressed mood and 
PTSD on the basis of aggravation or 
superimposed injury as a result of 
service.  Any separate development for 
stressors for the PTSD claim should be 
accomplished.

2. Schedule the Veteran for a VA mental 
disorders examination for the Veteran's 
psychiatric condition to include 
adjustment disorder with mixed anxiety and 
depressed mood and PTSD, to clarify the 
Veteran's diagnosis and likely etiology.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any necessary tests, studies or 
additional consultations. 

a. The Board notes that the Veteran had 
two private psychiatric evaluations as 
part of his Social Security disability 
application process.  The reports of both 
evaluations were dated in October of 2003 
and are contained in the record.

b. The examiner should state whether the 
Veteran clearly and unmistakably had a 
pre-existing psychiatric disability prior 
to entry into service.

c. If the examiner concludes that any 
current psychiatric disorder existed prior 
to service, then he/she should indicate 
whether it is at least as likely as not 
that the disorder was aggravated (i.e., 
underwent permanent worsening, as opposed 
to temporarily flare-ups) or subject to a 
superimposed injury or disease in service.

d. If the examiner determines that there 
is no clear and unmistakable evidence of a 
pre-existing disability, the examiner 
should indicate whether any of the current 
psychiatric disorder is at least as likely 
as not related to his military service.  
At least as likely as not means (a 50% 
probability or more).

3. After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC), to include consideration of 
all evidence received since the most 
recent supplemental statement of the case. 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


